Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group I claims 1-17 in the reply filed on 6/23/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “generally” in the claim is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 8368285 B2) in view of Wierach (US 6930439 B2).

Regarding claim 1, Chiang discloses a device comprising:
 a nanovoided polymer (122 porous polymer) element having a first surface and a second surface (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B); 
a first electrode 112/114 disposed on the first surface; a second electrode 112/114 disposed on the second surface (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B); and 
a control circuit configured to apply an electrical potential between one or more of the first electrode and the second electrode to induce a physical deformation of the nanovoided polymer element (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B ).

Chiang may be silent upon specifically disclosing a “plurality or electrodes.”  The relied upon figures merely show a crossectional view which is not clear to be “a plurality” or merely a single electrode.   At the time of the invention it was known to provide a plurality of electrodes on a surface of a electrochemical layer in order to spread the charge/current over the surface area.  See Wierach Fig. 3, which depicts a analogous electrochemical layer sandwiched between electrodes to creates a electrochemical actuator or sensor.  Wierach Fig. 3 depicts a plurality of connected electrodes to spread a charge/current over the surface of the electrochemical layer.  As such it is demonstrated that a conductive layer for the purpose may be a plurality of electrodes.  A plurality of electrodes is a known functional equivalent to a single electrodes such as what may be depicted in Chiang.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conductive layer of Chiang with conductive layer as taught by Wierach, since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. in view of Wierach in view of Hitachi (KR 20080091455 A).

Regarding claim 2, Chiang in view of Wierach teach a device of claim 1, Chiang may be silent upon wherein the control circuit is further configured to determine the physical deformation of the nanovoided polymer element using a capacitance measurement between one or more of the first plurality of electrodes and the second electrode.  As disclosed in Wierach, the analogous device structure is recognized to function as a actuator or sensor.  While Wierach may be silent upon specifically stating that being used as a sensor, one would sense changes in capacitance this would be inferred, as the structure is that of a basic capacitor.  Further the it is understood that the actuator moves based upon charges applied to the opposing electrodes to manipulate EM fields in and around the material to induce movement.  Similarly related, movement and deformation would affect the capacitance as capacitance is a function of area and distance between electrodes.
	For support see Hitachi (translation of relevant portion below).
Description
One of the many factors that can affect the combined chemical-electro-mechanical reaction of an ionic polymer based sensor / actuator is the electrode aspect and the effective capacitance. A typical manufacturing method for forming electrodes on an ionic polymer device is first roughening and cleaning the surface of an already cured polymer membrane to absorb the chemically reducible material from the polymer surface and absorb the material. Reducing to form an electrode. In general, repetitive absorption and reduction processes are required to diffuse more material into the ionic polymer membrane, which results in lengthy and expensive processes. However, diffusion of material into the polymer membrane is still limited to less than about 20 microns from the membrane surface. Not only is the manufacturing process expensive, but the diffusion limitations of the conductive material also affect the performance of the ionic polymer actuators / sensors.
It is an object of the present invention to provide novel ionic polymer devices or ionic polymer actuators / sensors and their manufacturing techniques which make the manufacturing processes simpler, cheaper and faster. The present manufacturing method increases the capacitance of the ionic polymer device by forming a large interfacial area between the polymer phase and the electroconductive phase or the electrodes, thereby improving its actuation performance and sensitivity.
An embodiment of the method of the present invention is to increase the interface area between the polymer phase and the conductive phase in order to optimize the performance and sensitivity of various ionic polymer devices. The improved electrode shape allows the ionic polymer device produced by the method to exhibit a large effective capacitance, thereby increasing the actuation and / or sensing capacity. According to the method of the present invention, it is also possible to effectively produce a functional polymer composite. The method involves a few processes and allows better control over the structure of the ionic polymer composite. The method is simple, low cost and more efficient. Certain embodiments of the method may be used to fabricate an ionic polymer device in various dimensions such as micro-scale to centimeter-scale thickness and in other configurations such as a single device, sensor / actuator array, system or composite devices. Applies to.

As disclosed in Hitachi, the structure is known to function as a actuator or a sensor for based on the effective capacitance structure at a given moment.

 	In view of the Hitachi, it is recognized that the device structure disclosed by both Chiang and Wierach would be expected by one of ordinary skill in the art to have the functionality as claimed.


Regarding claim 3, Chiang in view of Wierach in view of Hitachi teach a device of claim 1, wherein the device includes a second plurality of electrodes disposed on the second surface, the second plurality of electrodes including the second electrode (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3 – see regarding claim 1).

Regarding claim 4, Chiang in view of Wierach in view of Hitachi teach a device of claim 1, wherein the device is a spatially addressable actuator, and the physical deformation includes a spatially varying compression of the nanovoided polymer element (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B ,  Wierach Fig. 3 in view of Hitachi – see regarding claim 2.  It is noted the functional language does not provide a structural distinction, as deformation, compression bending expansion is understood to be the cause of change in capacitance when functioning as a sensor.).

Regarding claim 5 Chiang in view of Wierach in view of Hitachi teach a device of claim 1, wherein the nanovoided polymer element is flexible (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3 – see regarding claims 1-3).

Regarding claim 6, Chiang in view of Wierach in view of Hitachi teach a device of claim 1, wherein the nanovoided polymer element includes a polymer having a plurality of nanovoids (i.e. pores) disposed therein (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3 – see regarding claim 1).


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. in view of Wierach in view of Hitachi in view of  Bailey (US 20050136321 A1).

Regarding claim 7, Chiang in view of Wierach in view of Hitachi teach a device of claim 6, however are silent upon wherein the polymer comprises an acrylate polymer or a silicone polymer.  At the time of the invention the listed materials were the known electrochemical materials used for forming analogous devices.   For support see Baily ¶51 “Examples of electrode types for capacitive actuators include hydrogels that undergo phase transitions accompanied by volume changes in response to chemical or electrochemical stimuli (e.g., a hydrogel comprising a polyacrylate), dielectric polymers that undergo deformation when a voltage is applied across the film (e.g., made from silicones or acrylics) and carbon nanotubes that undergo bond elongation and shortening depending on electrochemically induced surface charges. In embodiments using carbon nanotubes, ions of opposite charge and different ionic radii can move between the conductive nanotubes of the electrodes, resulting in different volume changes within the electrodes on opposite sides of the actuator. ”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select silicone or acrylics , since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 8, Chiang in view of Wierach in view of Hitachi in view of Bailey teach a device of claim 1, wherein the nanovoided polymer element is generally transparent, the first plurality of electrodes is generally transparent or generally reflective, and the second electrode plurality of electrodes is generally transparent or generally reflective (conductive electrodes are a metal.  Metal may be “generally” reflective.  The material may be “generally” transparent of a given wavelength.”   The claim limitation does not provide any clear or explicit distinction over the prior art.)

Regarding claim 9, Chiang in view of Wierach in view of Hitachi in view of Bailey teach a device of claim 8, wherein the physical deformation of the nanovoided polymer element induces a spatially varying refractive index of the nanovoided polymer element (a like porous material made of the same compound as required by the claim will be expected to have like properties.  Futher, a porous material is understood to have a different refractive index value for the bulk material as opposed to the pore/void where the bulk material does not exist, thus a porous material will have a spatially varying refractive index.)


Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. in view of Wierach in view of Hitachi in view of  Bailey in view of Brokken et al. (US 9618739 B2).

Regarding claim 10, Chiang in view of Wierach in view of Hitachi in view of Bailey teach a device of claim 1, teach a actuator however may be silent upon is a optical device actuator wherein the device includes an electrically controllable optical element.  At the time to the invention actuators such as disclosed in the cited references were known to be used for optical devices.  For support see Brokken et al. which teach a anagous electrochemical actuator.  See entire document.  A actuator such as disclosed may be formed of mirrored/reflectiv materials, changing refractive index, etc. that may be adjusted by the controlled movement of the structure.
	
	At the time of the invention it would be obvious to one of ordinary skill in the art to used a actuator such as disclosed in Chiang as a optical element, thus the device would thereby have a “electrically controllable optical element”.

Regarding claim 11, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device of claim 10, wherein the electrically controllable optical element comprises one or more of a mirror, a lens, a prism, a grating, a phase plate, a diffuser, a holographic element, a beam splitter, a beam combiner, or an optical filter (Brokken et al. – See regarding claim 10).

Regarding claim 12, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device of claim 10, wherein the electrically controllable optical element includes a mirror, and the physical deformation of the nanovoided polymer element induces a spatially varying deformation of the mirror (Brokken et al. – See regarding claim 10).

Regarding claim 13, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device comprising: a nanovoided polymer element; a first electrode; a second electrode, wherein the nanovoided polymer element is located at least in part between the first electrode and the second electrode; and a control circuit, wherein the control circuit is configured to: apply an electrical potential between the first electrode and the second electrode to induce a physical deformation of the nanovoided polymer element, and determine an electrical capacitance between the first electrode and the second electrode to determine a deformation parameter of the physical deformation (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3 – see regarding claims 1-3).

Regarding claim 14, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device of claim 13, wherein the device includes an electrically controllable optical element (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3, Brokken et al.  – see regarding claims 10-12).

Regarding claim 15, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device of claim 14, wherein the electrically controllable optical element comprises one or more of a mirror, a lens, a prism, a grating, a phase plate, a diffuser, a holographic element, a beam splitter, a beam combiner, or an optical filter (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3, Brokken et al.  – see regarding claims 10-12).

Regarding claim 16, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device of claim 14, wherein the electrically controllable optical element includes a mirror, and the physical deformation of the nanovoided polymer element induces a spatially varying deformation of the mirror (Chiang et al. Col. 4 lines 42+ and Fig. 1A-B & Wierach Fig. 3, Brokken et al.  – see regarding claims 10-12).

Regarding claim 17, Chiang in view of Wierach in view of Hitachi in view of Bailey in view of Brokken et al. teach a device of claim 13, wherein the device comprises an actuator controlled by the electrical potential applied between the first electrode and the second electrode, and the deformation parameter includes a change in an electrode separation between the first electrode and the second electrode (Hitachi & Bailey.  – see regarding claims 2 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/29/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822